Citation Nr: 0929184	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD) prior to 
August 22, 2008. 

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD) beginning 
August 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1951 to 
December 1955, and from February 1956 to February 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating effective November 21, 2005.  

Subsequently, in a rating action dated in March 2009, the RO 
increased the Veteran's disability rating for PTSD from 30 
percent to 50 percent, effective November 21, 2005.  The 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2009; a transcript of that hearing 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to August 22, 2008, PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity.
3.  Begging August 22, 2008, PTSD is manifested by total 
social and occupational impairment. 
CONCLUSIONS OF LAW

1.  Prior to August 22, 2008, the criteria for a rating in 
excess of 50 percent for PTSD were not met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 9411 (2008).

2.  Effective August 22, 2008, the criteria for a total 
rating for PTSD have been met.  38 U.S.C.A. § 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.385, 4.85, 4.86, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in November 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in March 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The claim for entitlement to an initial rating in excess of 
50 percent for PTSD is a downstream issue from the grant of 
service connection, and was initiated via a notice of 
disagreement.  Hence, there is no duty to provide any 
additional notice for this matter. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
post-service VA treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA medical examinations in October 2006 and 
August 2008 to assess the current severity of his PTSD.  The 
Board finds the case is adequately developed for appellate 
review.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was granted service connection in 
December 2006, and assigned an initial 50 percent disability 
rating for PTSD under Diagnostic Code 9411 in March 2009.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2008)

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

A December 2006 rating action awarded the Veteran service 
connection for PTSD, based on verified stressor and a 
diagnosis of PTSD.  A 30 percent rating was assigned 
effective November 21, 2005.  However, a rating action in 
March 2009, revised the rating to 50 percent, effective from 
the original date of claim, November 21, 2005.  

In an October 2004 VA PTSD medication evaluation note, the 
Veteran reported feeling better, and that he continued to 
have nightmares.  He stated he had no other complaints.  
Objective findings included pleasant demeanor, no pressure of 
speech, euthymic mood, less constricted affect, tight 
association, no ideas of reference related to the military 
like the ones he reported during a previous appointment, no 
hallucinations, no suicidal or homicidal ideation.  The 
physician diagnosed PTSD. 

In February and June 2005 VA PTSD medication evaluations, the 
Veteran stated he was doing "ok" but that he continued to 
be bothered by nightmares, and that he was triggered by the 
news about Iraq, even when he tries not to watch it.  Upon 
examination, the physician found pleasant demeanor, no 
pressure of speech, euthymic mood, tight associations, no 
delusions or hallucination, and no suicidal or homicidal 
ideation.  The physician diagnosed PTSD.  

In a December 2005 VA PTSD medication evaluation, the Veteran 
stated he still had nightmares at least five times a week, 
and that he had a good holiday watching TV while his wife and 
daughter's family went to some friends.  He indicated that he 
occasionally goes out with friends, and does not read books 
because he cannot recall well what he read on account of his 
brain surgery.  Upon examination, the physician found 
pleasant demeanor, slight pressure of speech, euthymic mood, 
tight associations, no delusions or hallucination, and no 
suicidal or homicidal ideation.  The physician diagnosed 
PTSD.  

During an October 2006 VA psychiatric examination, the 
Veteran complained of recurrent and intrusive recollections 
of the traumatic event a few times per week, with nightly 
recurrent distressing dreams of being in a box suffocating, 
having psychological distress to the avoidance, and numbing 
symptoms.  The Veteran endorsed avoidance of thoughts or 
feelings on a daily basis after getting out of the military 
with some of that recently, avoidance of activities, places 
and people, and restricted range of affect with difficulty in 
love or happiness feelings, sleep difficulties nightly with 
only three hours of sleep per night, hypervigilance daily and 
exaggerated startle response every time someone touches him 
unexpectedly, being anxious and worried since his experience 
in the military, being easily fatigued with sleep 
disturbance, restlessness and difficulty concentrating.  He 
gave a history of having had surgery for removal of a brain 
tumor, resulting in his inability to continue working.

Upon mental status examination, the Veteran was dressed 
casually with clear speech, difficulty remembering questions 
that were being asked due to hearing problems, alert and 
oriented times four, anxious, tearful at recounting his 
traumatic experiences, doing "okay" with his finances until 
his brain surgery, and then needing help from his wife due to 
increased memory problems.  He denied suicidal or homicidal 
ideation, as well as hallucinations, with no evidence of 
delusions.  The physician diagnosed moderate PTSD, and 
assigned a GAF score of 51.  The physician noted that the 
Veteran had PTSD due to his experiences in Thailand soon 
after his return but found a way of coping with the symptoms 
with his support at that time.  The physician also noted that 
he was able to work and have a long-term relationship with 
his wife and children but choose a job that required little 
contact with others, and that the symptoms increased after 
several changes regarding his health and occupation, making 
it more difficult to cope effectively. 

In a December 2006 VA PTSD medication evaluation note, the 
Veteran complained of intrusive thoughts a couple of times a 
week, but that his nightmares had become less frequent.  Upon 
examination, the physician found pleasant demeanor, no 
pressure of speech, euthymic mood, tight associations, no 
delusions or hallucinations, and no suicidal or homicidal 
ideation.  The physician diagnosed PTSD.  

In a June 2007 VA PTSD medication evaluation note, the 
Veteran was referred to the clinic as he had been self 
medicating because he could only sleep a couple of hours at a 
time due to his nightmares, and had been taking up to 6 or 7 
oxazepam pills daily, above the prescription dose.  The 
Veteran stated that he could never talk about what happened 
in Laos because it was classified information, and now that 
he has been able to, it has been bothering him more.  Upon 
examination, the physician found pleasant demeanor, some 
pressure of speech, somewhat depressed mood, tight 
associations, no delusions or hallucination, and no suicidal 
or homicidal ideation.  The physician noted that PTSD 
symptoms seemed worse.  
In an August 2007 VA PTSD medication evaluation note, the 
Veteran stated that his intrusive and nightmares have become 
less frequent, but sleep was lacking.  Upon examination, the 
physician found pleasant demeanor, no pressure of speech, 
somewhat depressed mood, tight associations, no delusions or 
hallucination, and no suicidal or homicidal ideation.  The 
physician noted PTSD symptoms seemed to be at baseline.

In a September 2007 VA progress note, the psychiatrist noted 
that the last GAF score was 45.  Upon mental status 
examination, the psychiatrist noted the Veteran was well 
groomed with a flower shirt and somewhat verbose with normal 
speech and motor skills, bright, full range mood/affect, 
tangential thought process, thought content focused on 
insomnia, no gross deficits in cognitive thinking, 
preserved/good judgment/insight.  The psychiatrist noted PTSD 
diagnosis per chart. 

In a subsequent September 2007 VA progress note, the Veteran 
complained of feeling anxious at night, "like the walls are 
closing in."  Upon mental status examination, the 
psychiatrist noted the Veteran was well groomed, talkative, 
and somewhat verbose with mildly anxious mood/affect, 
tangential thought process, thought content focused on 
medications and sleep, no gross deficits in cognitive 
thinking, preserved/good judgment and insight.  The 
psychiatrist noted PTSD diagnosis per chart. 

In January 2008 VA PTSD medication evaluation note, the 
Veteran complained of frequent nightmares and intrusive 
thoughts every day.  Upon examination, the physician found 
pleasant demeanor, slight pressure of speech, euthymic mood, 
tight associations, no delusions or hallucination, and no 
suicidal or homicidal ideation. The physician noted PTSD 
symptoms seemed to be more prominent.

In August 2008 and November 2008 VA PTSD medication 
evaluation notes, psychiatrist noted, upon mental 
examination, pleasant demeanor, no pressure of speech, 
somewhat depressed mood, tight associations, no delusions or 
hallucination, and no suicidal or homicidal ideation.  The 
physician noted PTSD symptoms seemed to be at baseline.

In an August 2008 VA examination report, the Veteran gave a 
history of being married to his wife for 48 years, but having 
a strained relationship due to his irritability and angry 
outbursts.  He stated that he became easily frustrated with 
his children when they did not understand what he was saying 
because he cannot find the correct words when anxious.  He 
indicated he had four close friends who died over the past 
few years and that he had trouble making new friendships, but 
that when his health permitted, he went for walks with a 
neighbor and helped his wife in the rose garden about once a 
week.  He reported avoiding all activities where there were 
crowds and that he also had problems in confined spaces so 
even going for a drive was avoided, feeling best when he is 
at home, and a close relationship with his 19 year old 
granddaughter. 

Upon psychiatric examination, the Veteran was neatly groomed, 
casually dressed, with unremarkable psychomotor activity, 
slow speech, cooperative attitude, blunted affect, anxious 
mood, attention disturbance, intact orientation to person, 
time, and place, unremarkable and tangential thought 
processes, average intelligence, sleep impairment, no 
hallucinations, no inappropriate behavior, displayed 
ritualistic behavior, had panic attacks, no homicidal 
thoughts, suicidal ideation, fair impulse control, low 
frustration tolerance, periods of depression with decreased 
motivation to attempt new activities, and adequate ability to 
maintain minimum personal hygiene.  He also indicated 
problems with activities of daily living, mildly impaired 
remote memory, and moderately impaired recent and immediate 
memory, recurrent and intrusive distressing recollection of 
traumatic events.  He reported intense psychological distress 
and physiological reactivity at exposure to internal or 
external cues that symbolize or resemble and aspect of the 
traumatic event, efforts to avoid thoughts, feelings, or 
conversations associated with the trauma, efforts to avoid 
activities, places, or people that arouse recollections of 
the trauma, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others.  The psychologist noted restricted 
range of affect, sense of a foreshortened future, difficulty 
falling or staying asleep, irritability or outburst of anger, 
difficult concentrating, hypervigilance, and exaggerated 
startle response.  The Veteran reported that since his 
initial exam, his symptoms have worsened.  

The psychologist diagnosed PTSD, and determined that the 
Veteran had total occupational and social impairment due to 
PTSD signs and symptoms.  The psychologist reasoned that 
although the Veteran was retired, he would be unable to cope 
in any position that involved interaction with anyone or any 
level of stress, and that his irritability, angry outbursts, 
hyperarousal and avoidance result in total social impairment. 

Analysis

For the time period prior to August 22, 2008

Based on the evidence of record, the Board finds that during 
the time prior to August 22, 2008 the Veteran's service-
connected PTSD has been manifested by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms.  The evidence 
demonstrates PTSD symptoms including anxiety, depressed mood, 
intrusive thoughts, and memory and sleeping problems.  

In the time period prior to August 22, 2008, there is no 
probative evidence of PTSD symptoms such as obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships warranting an assignment of 70 
percent rating.  Nor is there probative evidence of symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warranting a total disability rating.  

The lowest GAF score of record, 45, was listed in an August 
2007 VA PTSD medication evaluation note.  The Board finds 
that that this GAF score is consistent with the reported 
symptomatology-to include few friends and difficulty in 
establishing and maintaining relationships -and, thus, is 
also consistent with no greater impairment than that 
contemplated by the initial 50 percent rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating during the time period 
prior to August 22, 2008.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.  Therefore, the Board finds a 
rating in excess of 50 percent is not warranted for the time 
period prior to August 22, 2008.  As the criteria for the 
next higher, 70 percent, rating for PTSD have not been met 
during this time period, it logically follows that criteria 
for an even higher rating (100 percent) likewise have not 
been met.  

For the time period from August 22, 2008

Based on the August 2008 VA examination and resolving all 
doubt in favor of the Veteran, the Board finds that, 
effective August 22, 2008, the date of the VA psychiatric 
examination, the criteria for an evaluation of 100 percent 
for PTSD have been met.  The Board notes that the August 2008 
examiner concluded that the Veteran had total occupational 
and social impairment because he was occupationally unable to 
cope in any position that involved interaction with anyone or 
any level of stress, and his irritability, angry outbursts, 
hyperarousal and avoidance result in total social impairment.  
Thus, an evaluation of 100 percent is warranted. 

ORDER

For the time period prior to August 22, 2008, entitlement to 
a rating in excess of 50 percent for PTSD is denied.  

Effective August 22, 2008, entitlement to a total disability 
rating for PTSD is allowed, subject to the law and 
regulations governing the criteria for award of monetary 
benefits. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


